Citation Nr: 1135366	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  09-41 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include as secondary to the service-connected residuals of breast reduction surgery for macromastia and hyperplastic breast deformity, including scarring. 


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel
INTRODUCTION

The Veteran served on active duty from May 1982 to January 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development.  

The record reflects that the Veteran was afforded a VA fee-basis examination in December 2007 in order to determine whether her depression was related to her in-service breast reduction surgery.  In recording the Veteran's medical history, the VA examiner noted that the Veteran complained of mental symptoms beginning in 1980.  It was also reported that the Veteran attempted to commit suicide in 1980 and that she has experienced "no breaks of her depression since 1980."  While the examiner reported that the Veteran was "a reliable historian," the Board observes that her claims folder had not been reviewed in connection with that examination. 

Upon further review of the claims folder, the Board notes that the record contains several conflicting accounts as to when the Veteran began to experience depression.  For example, a December 2006 private treatment record documents the Veteran's complaints of depression lasting for several months in 1970, for several additional months in 1980, and again in 1993.  This private treatment record also notes that the Veteran complained that she had been experiencing depression for the past year, or since 2005.  Similarly, the Veteran specifically denied experiencing depression for 2 or more years during her life in an April 1999 VA depression screen.  In contrast, as noted above, the Veteran reported to the VA examiner that her depression began in 1980 and had continued ever since. The record also includes several statements from the Veteran which allege that her depression began in 1983 following her breast reduction surgery.  See, e.g., the May 2008 notice of disagreement.  She has also stated that she "had depression prior to military service."  See the October 2009 substantive appeal. 

In addition, as noted above, the Veteran reported to the December 2007 VA examiner that she attempted to commit suicide by means of a drug overdose in 1980.  See also a January 2007 VA mental health clinic note.  The Board notes, however, that the Veteran specifically denied having ever attempted suicide in a February 1982 in-service self-report of medical history and a July 1994 post-service self-report of medical history.  

Finally, the Veteran has reported that she woke up during her breast reduction surgery and "could feel the doctors cutting and sawing on [her] chest with [a] knife."  See, e.g., a July 2009 letter to her congressman, received by VA in August 2009.  Here, the Board notes that the Veteran's breast reduction surgery and post operative treatment is well documented in her service treatment records.  These records make no mention of the Veteran becoming conscious during surgery or of any post-surgery complaints of consciousness during the procedure.  

During the May 2011 hearing, the Veteran argued that the December 2007 VA fee-basis examination was inadequate because she could not understand the examiner's questions.  See the hearing transcript, page 9.  The Board observes, however, that the examination report does not indicate that there was any communication barrier between the Veteran and the examiner and that the Veteran has been less than specific in identifying which of the examiner's findings was inaccurate due to a language barrier.  Nevertheless, as noted above, the record indicates that the Veteran's claims folder was not available for review by the VA examiner and that his opinion appears to be based on the Veteran's self-report of medical history.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant].

Accordingly, and based on this evidentiary posture, the Board finds that this case contains medical questions which cannot be answered by the Board.  Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is prohibited from exercising its own independent judgment to resolve medical questions]. These questions concern whether the Veteran's depression had its clinical onset in service, is otherwise related to active duty, or was caused or aggravated (permanently worsened beyond normal progression) by her service-connected breast reduction scars.  These questions must be addressed by an appropriately qualified medical professional. A medical examination is therefore necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002).  See also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

Also on remand, records of ongoing VA psychiatric treatment should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  Procure and associate with the claims folder copies of previously unobtained records of psychiatric treatment that the Veteran may have received at the VA Mental Health Clinic in Oklahoma City, Oklahoma since January 1994.  

2.  Then, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any psychiatric disorder that she may have.  The claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished, and the results should be annotated in the evaluation report.  

For any psychiatric disorder diagnosed on examination, the examiner should opine as to whether such a disability existed prior to the Veteran's period of active duty and, if so, whether such pre-existing disability was aggravated (permanently worsened beyond its natural progression) by that period of service.  

If no pre-existing psychiatric disorder is found, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the currently-diagnosed psychiatric disability had its clinical onset in active service, is otherwise related to active service, or was caused or aggravated (permanently worsened beyond normal progression) by the service-connected residuals of breast reduction surgery for macromastia and hyperplastic breast deformity, including scarring.  If the Veteran is found to have a psychiatric disability that is aggravated by a service-connected disability, the examiner should quantify the approximate degree of aggravation. 

Complete rationale should be provided for all opinions expressed.  

3.  Following completion of the above, readjudicate the issue of entitlement to service connection for a psychiatric disorder, to include as secondary to the service-connected residuals of breast reduction surgery for macromastia and hyperplastic breast deformity, including scarring.  If the decision remains adverse to the Veteran, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


